DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 09/01/20 has been considered.

Drawings
	The specification of 07/11/18 is accepted.

Claim Rejections - 35 USC § 101
In view of the 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1, 3-8, 24-25, and 27-35 qualify as eligible subject matter under 35 U.S.C. 101. The claims do not recite an abstract idea, law of nature, or natural phenomenon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 24-25, 31, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheharri et al (US PgPub 20110156914).

With respect to claim 1, Sheharri et al discloses:
A conducted electrical weapon (“CEW”) for communicating with a provided electrical device (Figure 4, reference 400 discloses weapon, and figure 1, reference 124 discloses a network appliance that reads on the claimed “electrical device.” Paragraph 0105 states, “For example, for an implementation of weapon 400 as an electronic control device … Such an electronic control device may implement a local stun function where weapon 400 is held against or proximate to tissue of the target so that the current can arc to pass through the target. Such an electronic control device may implement a remote stun function where weapon 400 launches one or more wire tethered darts that conduct the current from a signal generator in weapon 400 to a remote target …” Paragraph 0027 states, “Conventional network appliances include, for example, computer work stations, personal digital assistants, and cellular phones.” Paragraph 0028 states, “In one implementation, network appliance 124 may include a processor, a text and graphics display, a speaker, a QWERTY keyboard, and a mouse. Network appliance 124 may further include a conventional browser for network communication and software performing a graphical user interface.”)
the CEW issued by an agency to a user (Paragraphs 0053-0062 describe a registrar process 204 and a qualifier process 206, which suggests some registration and qualification agency that issues the CEW to a user. Furthermore, paragraph 0053 discloses, “regulatory agency status.” Paragraph 0062 further states, “Product 126 may store (216) this information for each registration session completed successfully to provide a record that may be useful to a law enforcement agency …”)

    PNG
    media_image1.png
    596
    570
    media_image1.png
    Greyscale

the CEW comprising a communication circuit (Figure 4, reference 402 shows a receiver, and paragraph 0121 states, “Receiver 402 may be replaced with a transmitter, transponder, or transceiver for communicating with various network appliances 124 …”)
a user interface (figure 4, reference 408)
a processing circuit (figure 4, reference 404)
a memory (figure 5, reference 506)
a signal generator for providing a current through a target to impede locomotion of the target (figure 5, reference 508; paragraph 0105)
wherein the electronic device and the CEW are configured to be carried by the user (Paragraph 0054 states, “Network appliance 124 may have a network address suitable for use as a qualification (e.g., a personal phone number of GSM address when network appliance 124 is a personal cellular phone …” (emphasis mine). A personal phone and a CEW are both understood by one of ordinary skill in the art to be configured to be carried by the user.)
the processing circuit stores in a log in the memory a status of the CEW including one or more operations performed by the CEW (paragraph 0108 states, “Logic circuit 504 may include a microcontroller, microprocessor, or state machine programmed or implemented to perform processing functions particular to a weapon. Logic circuit receives input signals from signal conditioner 502. Logic circuit receives data, state, and operating instructions from memory 506; and stores data, new states and program control information in memory 506.” Paragraph 0109 states, “Memory 506 may store instructions and data (e.g., descriptions, states) for any of the functions and/or communications discussed above.” Paragraph 0094 states, “Listener 112 receives (336) the signal and performs (340) a usage reporting process (338) (e.g., activates an alarm, sends a page, sends an email, places a telephone call, posts an entry to a log, accounts for the usage, initiates a suitable follow-up action to avoid or mitigate injury to persons or damage to property).” Paragraph 0113 states, “For example, a basic weapon function may require completion of basic training. Satisfactory completion of training may be logged in a database maintained by registration server 102 or qualification server 104 … ” Please note that paragraph 0005 of the applicant’s original specification defines “log” in the context of, “FIG. 3 is a table of an implementation of a data structure (e.g, log) …” Therefore any implementation of a data structure can be construed to read on a “log.” The various data records about the CEW disclosed by Sheharri et al will therefore be broadly construed to read on the claimed “log.”)
With respect to claim 1, Sheharri et al differs from the claimed invention in that it does not explicitly disclose: 
the communication circuit transmits the log to the electronic device, the electronic device analyzes the log to identify an information regarding the status of the CEW as specified by the agency to be monitored and reported as an alert, the information comprises a subset of data in the log, the electronic device generates the alert to comprise at least one of the information and a notice regarding the information
the communication circuit receives the alert from the electronic device
the processing circuit presents the at least one of the information and the notice regarding the information from the alert to the user via the user interface as at least one of a visual display and an audible sound
With respect to claim 1, the implicit teachings of Sheharri et al render the following limitations obvious:
the communication circuit transmits the log to the electronic device (The explicit use of the words “log/logging” only appears in Sheharri et al in two places, that is, paragraphs 0094 and 0113. Neither of these sections explicitly disclose, “the communication circuit transmits the log to the electronic device …” However, as discussed above, the applicant’s specification defines a “log” as nothing more than an implementation of a data structure, and Sheharri et al does disclose transmitting data records between the CEW and the electronic device. For example, paragraph 0103 states, “According to various aspects of the present invention, one or more status indicators, a display, speaker, link, or other output device of weapon 400 may be used to communicate (268, 278) with applicant 122 or network appliance 124 … User interface 408 cooperates with processor 404 to provide indicia of user set up and operation of weapon 400 to processor 404; and to indicate, display, or transmit data (e.g., status, messages, signals) from processor 404 to the user of weapon 400 or to network appliance 124.” Applying broadest reasonable interpretation (BRI) to the claims, the claimed limitation of transmitting a log from the CEW to the electronic device is therefore obvious.), the electronic device analyzes the log to identify an information regarding the status of the CEW as specified by the agency to be monitored and reported as an alert (The explicit use of the words “log/logging” only record that may be useful to a law enforcement agency if, for example, the product is found at a crime scene or is used at a crime scene.” Since Sheharri et al discloses transmitting information of the weapon to the electronic device, and since Sheharri also discloses providing records of weapon use to a law enforcement agency, it would be obvious to analyze the log to identify an information regarding the status of the CEW as specified by the agency to be monitored and reported as an alert.), the information comprises a subset of data in the log (As seen in Sheharri et al, Sheharri accounts for all sorts of different information related to the CEW, including status information, message information, and signal information (see paragraph 0103). Any of this information can be broadly construed to serve as a subset of data in the log.), the electronic device generates the alert to comprise at least one of the information and a notice regarding the information (The disclosure in paragraph 0062 of “provide a record that 
the communication circuit receives the alert from the electronic device (As discussed in paragraph 0103, Sheharri et al teaches communication between the weapon and the communication device. As suggested by the lines between components in figure 1, communications are two-way. Therefore, since Sheharri also teaches generating a type of alert (such as in the form of providing a record in paragraph 0062), it would be obvious to also communicate the status of such an alert to the electronic device, so that all components of the network system are consistent in their data records.)
the processing circuit presents the at least one of the information and the notice regarding the information from the alert to the user via the user interface as at least one of a visual display and an audible sound (Paragraph 0082 states, “A user interface for outputting information (e.g. a nonce, mode, or status indication) from a product may be implemented …” Paragraph 0083 states, “Use of one or more indicators for inputting information and for outputting information may be distinguished by use of more than one indicator and/or use of a different type of indicator (e.g. colors of light, types of sounds, varieties of vibration) for each purpose.)
	With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the implicit 

With respect to claim 8, Sheharri et al discloses:
wherein the communication circuit transmits and receives using a short-range wireless communication protocol (paragraph 0122 states, “For example, usage advisor may communicate via a short range link to a listener worn by the user of weapon 600 …” Also, please note that Bluetooth is a standard protocol for short-range wireless communications, and paragraphs 0024, 0027, and 0038 disclose Bluetooth.)

Claims 24 is rejected for similar reasons as those given with respect to claims 1 and 8 above. One distinction between claim 24 and claim 1 is that claim 24 explicitly states a first short-range wireless communication circuit belonging to an electronic device, as well as a second short-range wireless communication circuit belonging to the conducted electrical weapon. Claim 1 only explicitly claims a communication circuit belonging to the conducted electrical weapon (which would be analogous to the second short-range wireless communication circuit in claim 24). However, as discussed with respect to claim 8 above, Bluetooth is a standard protocol for short-range wireless communications, and paragraph 0038 states, “A radio channel (e.g., a CDMA, GSM, Bluetooth, IEEE 802) may be used at the interface between the product and a network applicant.” This suggests that both the electronic device and conducted 

With respect to claim 25, Sheharri et al discloses:
wherein the information comprises at least one of a firmware update, information from the user, a communication status, the user interface, a calibration log, and a geographic position of the CEW (Paragraph 0094 discloses that listener 112 receives a signal from the product and performs a usage reporting process, which constitutes information from the user. Paragraphs 0042, 0046, and 0105 disclose positioning.)

With respect to claim 31, 
the processing circuit analyzes the log stored in the memory (obvious for reasons discussed with respect to claims 1 and 24 above.)
the second short-range wireless communication circuit transmits a message in accordance with the analysis performed by the processing circuit (obvious for reasons discussed with respect to claims 1 and 24 above.)

With respect to claim 33, Sheharri et al discloses:
the processing circuit analyzes the log (obvious for reasons discussed with respect to claims 1 and 24 above.)
the communication circuit transmits a message in accordance with the analysis of the log performed by the processing circuit (paragraph 0121 discloses message communication)

With respect to claim 35, Sheharri et al discloses:
wherein the information comprises information regarding alteration of a CEW parameter by the user contrary to approval of the agency (suggested by paragraph 0113, which states, “For example, a basic weapon function may require completion of basic training. Satisfactory completion of training may be logged in a database maintained by registration server 102 or qualification server 104 … Instead training records may be provided (236) to qualification server 104 (e.g., added to group one answers to provide group two answers) for qualifier process 

Claims 3-7, 27-30, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheharri et al (US PgPub 20110156914) in view of Smith (US Pat 7944676).

With respect to claim 3, Sheharri et al discloses:
the CEW of claim 1 (as applied to claim 1 above)
With respect to claim 3, Sheharri et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the information comprises an amount of charge stored in a battery of the CEW
With respect to claim 3, Smith et al discloses:
wherein the information comprises an amount of charge stored in a battery of the CEW (column 14, lines 7-11 state, “Capabilities of the electronic weapon system may be displayed sequentially or as requested by conventional operator controls (e.g., remaining battery capacity, ranges of cartridges available or selected for next remote stun operation). (emphasis mine).)
With respect to claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith et al into the invention of Sheharri et al. The motivation for the skilled artisan in doing so is to gain the benefit of collecting useful information about the CEW. 

With respect to claim 4, Sheharri et al discloses:
the CEW of claim 1 (as applied to claim 1 above)
With respect to claim 4, Sheharri et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the information comprises an expiration date of a cartridge that cooperates with the CEW
With respect to claim 4, Smith et al discloses:
wherein the information comprises an expiration date of a cartridge that cooperates with the CEW (Column 11, lines 9-28 state, “The information may include a description of the deployment unit and/or cartridge 105, including for example, the quantity of uses … a range of effective distance for each remote stun use … a range of effective distance … a manufacturer of the cartridge, a date of manufacture of the cartridge, a capability of the cartridge … a cartridge model identifier, a serial number of the cartridge … and/or any value(s) stored in memory 114 …” Determining an expiration date of the cartridge is obvious, as it can easily be determined by knowing the manufacturing date, manufacturer, serial number, etc. of the cartridge.)
With respect to claim 4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith et al into the invention of Sheharri et al. The motivation for the skilled artisan in doing so is to gain the benefit of collecting useful information about the CEW.

With respect to claim 5, Sheharri et al discloses:
the CEW of claim 1 (as applied to claim 1 above)
With respect to claim 5, Sheharri et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the information comprises an expiration date of the CEW
With respect to claim 5, Smith et al discloses:
wherein the information comprises an expiration date of the CEW (Column 12, lines 26-34 state, “Since such a magazine may be reloaded with cartridges and installed/removed/reinstalled on several launch devices, the date, time, description of cartridge, and description of launch device may be detected, indicated, stored, and/or recalled when change is detected or at a suitable time (e.g., recorded at time of use for a remote stun function). The quantity of uses may be recorded to facilitate periodic maintenance, warranty coverage, failure analysis, or replacement.” (emphasis mine). The disclosure of warranty coverage in the context of the launch device reads on “an expiration date of the CEW,” as the applicant’s own specification stated, “expired (e.g., out of warranty).” (paragraph 0026 of the specification).)
With respect to claim 5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith et al into the invention of Sheharri et al. The motivation for the skilled artisan in doing so is to gain the benefit of collecting useful information about the CEW.

With respect to claim 6, Sheharri et al discloses:
the CEW of claim 1 (as applied to claim 1 above)
With respect to claim 6, Sheharri et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the information comprises a fault of the CEW
With respect to claim 6, Smith et al discloses:
wherein the information comprises a fault of the CEW (Column 12, lines 26-34 state, “Since such a magazine may be reloaded with cartridges and installed/removed/reinstalled on several launch devices, the date, time, description of cartridge, and description of launch device may be detected, indicated, stored, and/or recalled when change is detected or at a suitable time (e.g., recorded at time of use for a remote stun function). The quantity of uses may be recorded to facilitate periodic maintenance, warranty coverage, failure analysis, or replacement.” (emphasis mine). The disclosure of failure analysis in the context of the launch device reads on “a fault of the CEW.” As seen above, the primary reference of O’Malley teaches “the agency.” The claim is anticipated by the combination of O’Malley and Smith et al.)
With respect to claim 6, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith et al into the invention of Sheharri et al. The motivation for the skilled artisan in doing so is to gain the benefit of collecting useful information about the CEW.

With respect to claim 7, Sheharri et al discloses:
the CEW of claim 1 (as applied to claim 1 above)
With respect to claim 7, Sheharri et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the information to be monitored and reported comprises a fault of a cartridge that cooperates with the CEW
With respect to claim 7, Smith et al discloses:
wherein the information to be monitored and reported comprises a fault of a cartridge that cooperates with the CEW (Column 12, lines 26-34 state, “Since such a magazine may be reloaded with cartridges and installed/removed/reinstalled on several launch devices, the date, time, description of cartridge, and description of launch device may be detected, indicated, stored, and/or recalled when change is detected or at a suitable time (e.g., recorded at time of use for a remote stun function). The quantity of uses may be recorded to facilitate periodic maintenance, warranty coverage, failure analysis, or replacement.” (emphasis mine). The disclosure of failure analysis in the context of the cartridge reads on “a fault of a cartridge.” As seen above, the primary reference of O’Malley 
With respect to claim 7, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith et al into the invention of Sheharri et al. The motivation for the skilled artisan in doing so is to gain the benefit of collecting useful information about the CEW.

Claim 27 is similar to claim 3 and is rejected for similar reasons.

Claim 28 is similar to claims 4-5 and is rejected for similar reasons.

	Claim 29 is similar to claim 6 and is rejected for similar reasons.

	Claim 30 is similar to claim 7 and is rejected for similar reasons.

With respect to claim 32, Sheharri et al discloses:
the CEW of claim 1 (as applied to claim 1 above)
With respect to claim 32, Sheharri et al differs from the claimed invention in that it does not explicitly disclose: 
the communication circuit receives a second log from a second CEW, the second log relates to a status of the second CEW
the processing circuit analyzes the second log
the communication circuit transmits a message in accordance with the analysis of the second log
With respect to claim 32, Smith et al discloses:
the communication circuit receives a second log from a second CEW, the second log relates to a status of the second CEW (Column 18, lines 64-67 discloses multiple launch devices issued to multiple members of a police force. Column 19, lines 7-11 state, “An RF link function is an auxiliary function for communication between launch devices …” (emphasis mine). The claimed limitation is obvious in view of the teachings discussed above and the specific disclosure of multiple launch devices form multiple members of a police force needing to communicate with each other.)
the processing circuit analyzes the second log (The limitation is obvious in view of the teachings discussed above and the specific disclosure of multiple launch devices form multiple members of a police force needing to communicate with each other. Sheharri et al discloses the processing circuit, as discussed above.)
the communication circuit transmits a message in accordance with the analysis of the second log (The limitation is obvious in view of the teachings discussed above and the specific disclosure of multiple launch devices form multiple members of a police force. Sheharri et al discloses the communication circuit, as discussed above.)
With respect to claim 32, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Smith et al into the invention of Sheharri et al. The motivation for the skilled artisan in doing so is to gain the benefit of accounting for registration of a group, such as members of a police force.

Claim 34 is similar to claim 32 above and is rejected for similar reasons.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 24-25, and 27-35 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUJOY KUNDU can be reached on (571)272-8586.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        01/23/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862